Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 16495426 filed on 09/19/2019.  
Claims 1-22 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 09/19/2019 and 01/14/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim interpretation

4.	The following is a quotation of 35 U.S.C. 112(f)
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	In Claim 1, the limitations "a control program configured to provide operating instructions", "an input/output component configured to update the process image area", “a historian component configured to locally store the process image data items”, have been interpreted under 35 U.S.C. 112(f), because they use generic placeholders "a control program configured to" coupled with functional language "provide",  “an input/output component configured to” coupled with functional language “update”, and “a historian component configured to” coupled with functional language “store” without reciting sufficient structure to achieve the functions.  
In Claim 6, the limitation "wherein the process image backbone instance is configured to provide the data registry”, has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder "the process image backbone instance is configured to" coupled with functional language "provide" without reciting sufficient structure to achieve the function.
In Claim 13, the limitation "wherein the control program of the controller is further configured to (i) use the process image backbone”, has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder "the control program of the controller is further configured to" coupled with functional language "use" without reciting sufficient structure to achieve the function.
Furthermore, the generic placeholders are not preceded by structural modifiers.  Since the claim limitations invoke 35 U.S.C. 112(f), Claims 1, 6 and 13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.  
A review of the specification shows that corresponding structure is described in the Drawings at Figures 1 and 2, and in the published Specification at paragraphs 21-35 for the 35 U.S.C. 112(f) limitations recited above. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP §2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). See also MPEP §2181.



Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

8.	Claims 1-10 and 13-22 rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US Patent Publication 20160054720 A1 - hereinafter Lo) in view of Enver et al. (US Patent Publication 20170102694 A1 - hereinafter Enver).

9.	As per Claim 1, Lo teaches: 
A system for providing access to locally stored process image data to other devices in an industrial production environment, the system comprising: a plurality of controller devices, wherein each respective controller device [LO reads on: Abstract, "A method of operating an intelligent programmable logic controller over a plurality of scan cycles includes creating, by the intelligent programmable logic controller, a process image area in a volatile computer-readable storage medium operably coupled to the intelligent programmable logic controller. The intelligent programmable logic controller then updates the process image area during each scan cycle with contents comprising data associated with a production unit. The contents of the process image area are stored by the intelligent programmable logic controller during each scan cycle on a non-volatile computer-readable storage medium operably coupled to the intelligent programmable logic controller. The intelligent programmable logic controller annotates the contents of the process image area with automation system context information to generate contextualized data."; Fig. 1, system 100, Control Layer 110, control devices 110E, 110F; para 1, "The present invention relates generally to an intelligent programmable logic controller configured to provide on-device data analysis and storage, along with methods, systems, and apparatuses related thereto. The disclosed technology may be applied to, for example, various automated production environments where programmable controllers are used."] comprises: 
a volatile computer-readable storage medium comprising a process image area; a non-volatile computer-readable storage medium [LO reads on: Abstract, as above; para 12, "According to another aspect of the present invention, an Intelligent PLC includes a processor configured to execute according to a scan cycle, a volatile computer-readable storage medium comprising a process image area, a non-volatile computer-readable storage medium, and controller components executed by the processor according to the scan cycle. The controller components may include, for example, a data transfer component configured to update the process image area during each scan cycle with contents associated with a production unit, a control application component configured to execute application logic on the contents of the process image area; and a historian component configured to store the contents of the process image area during each scan cycle on the non-volatile computer-readable storage medium. The historian component may be further configured to adjust one or more data generation parameters (e.g., sampling rate) of the production unit based on the calculated data. The historian data may also be configured to compress the contents of the process image area during each scan cycle prior to storing the contents on the non-volatile computer-readable storage medium."]; ... 
... an input/output component configured to update the process image area during each scan cycle or upon the occurrence of one or more events with process image data items associated with the production unit [LO reads on: Fig. 1, para 12, as above; para 20, "These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected."; para 23, "Each Intelligent PLC 110E and 110F includes three basic portions: a processor, a non-transitory, non-volatile memory system, and a data connector providing input/output functionality."; para 25, "FIG. 2 provides an illustration of the system components 200 included in an Intelligent PLC, according to some embodiments of the present invention. Process Image Component 225 is a memory area in a controller's CPU volatile system memory which is updated in each processing/scan cycle based on data associated with the production devices (e.g., the inputs and outputs of connected I/Os). In each processing step, the Control Application 230 reads the process image, executes deployed application logic, and writes results back into the process image. Any data captured or generated by the system components 200 may be provided to external components via a Data Connector Component 210. In some embodiments, the Data Connector Component 210 delivers data via a push methodology (i.e., actively sending to external component). In other embodiments, a pull methodology may be used where data is queried by external component). Additionally, push and pull methodologies may be combined in some embodiments such that the Intelligent PLC is configured to handle both forms of data transfer."];
a historian component configured to locally store the process image data items of the process image area as time series data in the non-volatile computer-readable storage medium [LO reads on: para 12, ".. a historian component configured to store the contents of the process image area during each scan cycle on the non-volatile computer-readable storage medium."; para 20, "Briefly, the Intelligent PLC offers several technical features which may be present in various combinations, according to different embodiments of the present invention. The Intelligent PLC provides efficient data storage on control layer devices. More specifically, selected of the control layer may be extended by an efficient storage mechanism for time series data (i.e., a “historian” function) which allows short-/mid-term archiving of high resolution time-stamped data."]; and 
a process image backbone providing the plurality of controllers with uniform access to the process image data items of each programmable logic device [LO reads on: Fig. 1, system 100; Fig. 2, system components 200; para 24, "In some embodiments, the system 100 introduces a distributed data sharing system in the Control Layer 110 and integrates with external Big Data infrastructures. Thus, applications can access all required data independent from storage location."; para 26, "Continuing with reference to FIG. 2, the process image of each cycle is read and permanently stored on a non-volatile physical storage medium by the Historian Component 220. .. It thereby can provide applications with access to past process images. .. As part of the Historian Component 220, intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os. .. The results generated by the Data Analytics Component 205 may be stored in the Historian Component 220, written back to the Process Image Component 225 and/or provided to external components via the Data Connector Component 210. Thus, the Intelligent PLC may be viewed as a device for providing distributed analytics to the other devices in the automation system."].
Lo does not explicitly teach, but Enver teaches: 
... a control program configured to provide operating instructions to a production unit [ENVER reads on: para 3, "Distributed process control systems, like those used in chemical, petroleum, industrial or other process plants to manufacture, refine, transform, generate, or produce physical materials or products typically include one or more process controllers communicatively coupled to one or more field devices via analog, digital or combined analog/digital buses, or via a wireless communication link or network."]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo to incorporate the teachings of Enver in the same field of endeavor of industrial automation to include a control program configured to provide operating instructions to a production unit. The motivation for doing this would have been to improve industrial automation of Lo by efficiently providing control. See Enver, Abstract, "A system for monitoring and analyzing data in a distributed process control system is provided.".

10.	As per Claim 2, Lo in view of Enver teaches: 
The system of claim 1, wherein the process image backbone [as above, Claim 1] comprises 
Lo further teaches: 
a plurality of process image backbone instances, each process image backbone instance located on one of the plurality of controller devices [LO reads on: Figs. 1, 2, as above, Claim 1; para 19, "Systems, methods, and apparatuses are described herein which relate generally to an intelligent programmable logic controller (PLC), referred to herein as a “Intelligent PLC” which is configured to store and analyze data on the PLC itself, rather than requiring external devices for storage and processing."; para 21, "FIG. 1 provides a system view of an Intelligent PLCs integrated into an automation system 100, according to some embodiments of the present invention. This example conceptually partitions the industrial environment into a Production Layer 105, a Control Layer 110, and an IT Layer 115. In conventional systems, most data handling functions are performed at the IT Layer 115. Using the Intelligent PLCs 110E and 110F, the system 100 illustrated in FIG. 1 pushes many of these data handling functions down to the Control Layer 110. For example, in some embodiments, historian capabilities such as efficient data compression for time-series data and intelligent filtering of data may be implemented directly on the Intelligent PLCs 110E and 110F." - historian capabilities such as efficient data compression for time-series data and intelligent filtering of data may be implemented directly on the Intelligent PLCs 110E and 110F is a plurality of process image backbone instances, each process image backbone instance located on one of the plurality of controller devices; paras 24, 25, as above, Claim 1; para 26, "The results generated by the Data Analytics Component 205 may be stored in the Historian Component 220, written back to the Process Image Component 225 and/or provided to external components via the Data Connector Component 210. Thus, the Intelligent PLC may be viewed as a device for providing distributed analytics to the other devices in the automation system."].

11.	As per Claim 3, Lo in view of Enver teaches: 
The system of claim 2, wherein the process image backbone instance located on each controller [as above, Claim 2] includes 
Lo further teaches: 
a data registry comprising one or more objects semantically describing the process image data items stored on the controller [LO reads on: para 8, "According to one embodiment of the present invention, a method of operating an Intelligent PLC over a plurality of scan cycles includes creating a process image area in a volatile computer-readable storage medium. The Intelligent PLC then updates the process image area during each scan cycle with contents comprising data associated with a production unit. The contents of the process image area are stored by the Intelligent PLC during each scan cycle on a non-volatile computer-readable storage medium. The Intelligent PLC annotates the contents of the process image area with automation system context information to generate contextualized data. The automation system context information may include, for example, one or more of an indication of a device that generated the data, a structural description of an automation system comprising the Intelligent PLC, a system working mode indicator, and information about a product that was produced when the contents of the process image area were generated. Additionally or alternatively, the contextualized data may include one or more of a description of automation software utilized by the Intelligent PLC or a status indictor indicative of a status of the automation software while the contents of the process image area were generated." - The contents of the process image area are stored by the Intelligent PLC during each scan cycle on a non-volatile computer-readable storage medium. The Intelligent PLC annotates the contents of the process image area with automation system context information to generate contextualized data is a data registry comprising one or more objects semantically describing the process image data items stored on the controller; para 20, "Briefly, the Intelligent PLC offers several technical features which may be present in various combinations, according to different embodiments of the present invention. The Intelligent PLC provides efficient data storage on control layer devices. More specifically, selected of the control layer may be extended by an efficient storage mechanism for time series data (i.e., a “historian” function) which allows short-/mid-term archiving of high resolution time-stamped data. With high fidelity data, few, if any, events are lost. Efficient compression algorithms (e.g. a variation of swinging door) may be used to reduce storage and communication demands. The Intelligent PLC may also offer an intelligent on-device data generation method in some embodiments of the present invention. Methods for data filtering may be applied directly where data is generated to ensure that additional data is only stored if it provides additional information content. These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected. The Intelligent PLC may also enable rich and semantic contextualization, and perform control layer semantic analytics. Additionally, in some embodiments, the Intelligent PLC also provides distributed analytics across automation systems."; para 21, "In some embodiments, the Intelligent PLCs 110E and 110F also provide rich contextualization functionality. By adding control level knowledge to data, it may not be necessary to re-discover knowledge on Business Analytics 115C at the IT Layer 115. Additionally, in some embodiments, the Intelligent PLCs 110E and 110F provide data analytics functionality directly on their respectively device, thus increasing machine and process efficiency."; para 24, as above, Claim 1; para 27, "A Contextualization Component 215 annotates incoming data with context information to facilitate its later interpretation. Context information, as used herein, may include any information that describes the meaning of data. For example, context of data in automation systems may include information about the device that generated the data (e.g., a sensor), about the structure of the automation system (e.g., topology of a plant), about the working mode of the system (e.g., downtime event), about the automation software and its status while the data was generated, and/or about the product/batch that was produced while the data was generated. The Contextualization Component is configured to provide data to any of the other components for more specific processing needs. The context information generated by the Contextualization Component 215 may not be restricted to the asset structure but may also include control knowledge, product-specific information, process information, event information, and potentially other aspects such external events like weather information. Some context information may be imported from engineering tools (e.g. Siemens Totally Integrated Automation tools). Additionally, in some embodiments, the Contextualization Component 215 provides semantic contextualization. The context may be represented by a standard modeling language (e.g. Web Ontology Language, Resource Description Framework) where the meaning of the language constructs is formally defined. Contextualization of data with these semantic modeling standards enables business analytics applications to automatically understand and interpret the data provided from the automation system without manual configuration effort."].

12.	As per Claim 4, Lo in view of Enver teaches: 
The system of claim 3, wherein the data registry [as above, Claim 3] comprises 
Lo further teaches: 
a data file periodically transmitted to each of the other controllers [LO reads on: para 8, as above, Claim 3; para 12, as above, Claim 1 - a data transfer component configured to update the process image area during each scan cycle with contents associated with a production unit is a data file periodically transmitted; para 13, "In some embodiments, the aforementioned Intelligent PLC may include additional components. For example, in one embodiments, the controller includes a contextualization component configured to generate contextualized data by annotating the contents of the process image area with automation system context information, and a data connector component configured to transmit the contextualized data to one or more external components." - a data connector component configured to transmit the contextualized data to one or more external components is a data file .. transmitted to each of the other controllers; para 26, "As part of the Historian Component 220, intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os. For example, for fast changing sensor signals, a high sampling rate may be selected while for slowly changing sensor signals a lower sampling rate is sufficient." - sampling rate is periodically].

13.	As per Claim 5, Lo in view of Enver teaches: 
The system of claim 3, wherein the data registry [as above, Claim 3] comprises 
Lo does not explicitly teach, but Enver further teaches: 
a data file dynamically generated in response to a tag browsing request [ENVER reads on: Fig. 4J, architecture 300, Selected Tag Data Loaded 320; para 11, "Generally, said techniques, systems, apparatuses, components, and methods include embedding data monitoring and/or data analytics engines (also referred to interchangeably herein as a “distributed data engine,” “data engine,” or “DDE”) in a distributed manner within devices that are operating in concert to control an industrial process. .. In some configurations, data engines are connected to various communication links within the process plant or otherwise are connected to the process plant so as to have a view of or window into the real-time data transmitted during the execution or control of the process within the plant."; para 13, "In an aspect, a distributed industrial process monitoring and analytics system includes a plurality of distributed data engines (DDEs) embedded within a process plant that is operating to control a process. Each of the DDEs is coupled to a respective one or more data sources within the process plant that are respectively generating data as a result of the process being controlled. Additionally, each of the DDEs stores the data being generated by the respective one or more data sources to which each DDE is coupled. The system also includes a data analytics network that supports the streaming of analytics data amongst the plurality of DDEs, and that supports the transmission of queries for data stored at the plurality of DDEs."; para 23, " Indeed, data generated by or concerning the operation of the process plant may be stored in a plurality of data stores, such as relational or non-relational databases. These data stores may utilize various data structures and query mechanisms, such that different query syntax is needed to access the data in different data stores. A standardized query is described herein to facilitate data access to data stores using various formats. The standardized query utilizing a standardized data query format contains information needed to access data in a data store, but the standardized query may not be directly executable to obtain such data. Instead, data source-specific queries are generated based upon the standardized query. This may include extracting query parameters from the standardized query and generating one or more data source-specific queries utilizing data source-specific query formats associated with particular data sources. The data source-specific queries may be executed to access and select data from their respective data sources, which may then be formatted to generate data frames presenting the data indicated in the standardized query in any desired format. This may include aligning sampling rates, data properties, or other data characteristics for the data obtained by the data source-specific queries. In some embodiments, data from multiple data sources utilizing different data source-specific query formats may be combined into an aggregated data frame for further use in process control or analysis." - extracting query parameters from the standardized query and generating one or more data source-specific queries utilizing data source-specific query formats associated with particular data sources .. data from multiple data sources utilizing different data source-specific query formats may be combined into an aggregated data frame is a data file dynamically generated in response to a tag browsing request; para 33, "The type or characteristic of the data indicated by the data parameter may be a type of measurement or a measurement from a type of measurement device. The type or characteristic of the data may further indicate a specific measurement device, which may be a field device disposed within a process plant. The data parameter may further indicate a tag of the data to be obtained, an alias for the data to be provided to the data requesting entity, and/or a data format type for the data to be provided to the data requesting entity."; para 145, "In some embodiments, dynamic measurement and control data may be automatically generated, collected, observed, retrieved, received, stored, cached, processed, analyzed, and/or streamed by the distributed data engines 102x as big data."; para 189, "The Data Sources category may include block definitions that relate to searching for or obtaining selected data from one or more data sources, e.g., “QueryDataSource” or “Query.” Query blocks may operate on off-line data sources and/or on-line data sources. Generally, the Query block definition allows a data module to query for, obtain, or request specific types or identities of data (e.g., as indicated by columns, tags, or other suitable identifiers) .."; para 203, "Now turning to the evaluation of off-line data blocks and data modules, an off-line data module may be repeatedly evaluated as it is being developed, and need not be entirely completed to be evaluated. As such, the evaluation of an off-line data module may be performed asynchronously, so that a user is able to evaluate portions of the draft data module, modify the draft data module based on the evaluation, re-evaluate, modify again, re-evaluate again, etc. For example, a user may create an initial data block for the data module, evaluate the single data block, then connect a second data block to the first data block, evaluate only the second data block (or evaluate both the first and the second data block as a whole), add four more data blocks, evaluate only the newly added data blocks (or evaluate all six data blocks as a whole), etc."].

At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include a data file dynamically generated in response to a tag browsing request. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. 

14.	As per Claim 6, Lo in view of Enver teaches: 
The system of claim 3, wherein the process image backbone instance is configured to provide the data registry [as above, Claim 3] 
Lo further teaches: 
... using a multicast message or a broadcast message [LO reads on: para 13, "For example, in one embodiments, the controller includes a contextualization component configured to generate contextualized data by annotating the contents of the process image area with automation system context information, and a data connector component configured to transmit the contextualized data to one or more external components." - a data connector component configured to transmit the contextualized data to one or more external components is a multicast message or a broadcast message].
Lo does not explicitly teach, but Enver further teaches: 
to each of the other controllers [ENVER reads on: para 13, as above, Claim 5; para 20, "In another aspect, a system for performing real-time analytics in a process control environment includes a plurality of process control devices operating in a process plant and a controller that is communicatively coupled to the plurality of process devices via a control network."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include (provide the data registry) to each of the other controllers. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. 

15.	As per Claim 7, Lo in view of Enver teaches: 
The system of claim 6, wherein the multicast message or the broadcast message [as above, Claim 6] is 
Lo further teaches: 
transmitted upon startup of the controller [LO reads on: para 32, "The PLC also informs the up and down-stream automation cells about the starting and completing of the current task."].

16.	As per Claim 8, Lo in view of Enver teaches: 
The system of claim 6, wherein the multicast message or the broadcast message [as above, Claim 6] is 
Lo further teaches: 
transmitted upon cyclic updates of the controller [LO reads on: para 12, "According to another aspect of the present invention, an Intelligent PLC includes a processor configured to execute according to a scan cycle, a volatile computer-readable storage medium comprising a process image area, a non-volatile computer-readable storage medium, and controller components executed by the processor according to the scan cycle. The controller components may include, for example, a data transfer component configured to update the process image area during each scan cycle with contents associated with a production unit, a control application component configured to execute application logic on the contents of the process image area; and a historian component configured to store the contents of the process image area during each scan cycle on the non-volatile computer-readable storage medium." - The controller components may include, for example, a data transfer component configured to update the process image area during each scan cycle with contents associated with a production unit is transmitted upon cyclic updates of the controller].

17.	As per Claim 9, Lo in view of Enver teaches: 
The system of claim 6, wherein the multicast message or the broadcast message [as above, Claim 6] is 
Lo further teaches: 
transmitted upon modification of the data registry by the controller [LO reads on: para 9, "For example, in one embodiment, the Intelligent PLC applies one or more data analytics algorithms to the contents of the process image area or the contextualized data to yield calculated data. The Intelligent PLC then adjusts one or more data generation parameters of the production unit based on the calculated data." - The Intelligent PLC then adjusts one or more data generation parameters of the production unit based on the calculated data is modification of the data registry by the controller; para 10, "For example, in one embodiment, the Intelligent PLC compresses the contents of the process image area during each scan cycle prior to storing the contents on the non-volatile computer-readable storage medium." - storing is transmitted].

18.	As per Claim 10, Lo in view of Enver teaches: 
The system of claim 2, wherein the process image backbone instance located on each controller [as above, Claim 2] includes 
Lo further teaches: 
a messaging component message [LO reads on: para 13, "For example, in one embodiments, the controller includes a contextualization component configured to generate contextualized data by annotating the contents of the process image area with automation system context information, and a data connector component configured to transmit the contextualized data to one or more external components." - a data connector component configured to transmit the contextualized data to one or more external components is a messaging component message] ... 
Lo does not explicitly teach, but Enver further teaches: 
implementing a publish-subscribe messaging pattern for transmitting process image data items between the plurality of controllers [ENVER reads on: para 141, "The distributed data engine 150 shown in FIG. 3 further includes one or more network interfaces 175 that are configured to allow the data engine 150 to transmit and receive payload big data over the data analytics network 112, as well as to communicate with other data engines and nodes of the data analytics network 112 (e.g., signaling and other types of communications). For example, the data engine 150 may subscribe to one type of data that is published by another node by using the network interface 175, and the type of data that is generated by the publishing node and to which the data engine 150 is subscribed may be received via the network interface 175."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include implementing a publish-subscribe messaging pattern for transmitting process image data items between the plurality of controllers. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. 

19.	As per Claim 13, Lo in view of Enver teaches: 
The system of claim 1, wherein the control program of the controller [as above, Claim 1] is further configured to 
Lo further teaches: 
(i) use the process image backbone [LO, as above, Claim 1] to 
Lo does not explicitly teach, but Enver further teaches: 
retrieve one or more process image data items from a second controller and (ii) use the retrieved one or more process image data items [ENVER reads on: para 141, as above, Claim 10] to generate the operating instructions for the production unit [ENVER reads on: para 20, "In another aspect, a system for performing real-time analytics in a process control environment includes a plurality of process control devices operating in a process plant and a controller that is communicatively coupled to the plurality of process devices via a control network."; para 23, " In some embodiments, data from multiple data sources utilizing different data source-specific query formats may be combined into an aggregated data frame for further use in process control or analysis."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include retrieve one or more process image data items from a second controller and (ii) use the retrieved one or more process image data items. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. 

20.	As per Claim 14, Lo teaches: 
A method for providing access to local process image data to other devices in an industrial production environment [LO reads on: Abstract, Fig. 1, para 1, as above, Claim 1], the method comprising: 
executing, by a first controller, ... over a plurality of scan cycles [LO reads on: Abstract, as above]; 
updating, by the first controller, a process image area during each of the plurality of scan cycles with data associated with the production unit [LO reads on: para 12, as above, Claim 1]; and 
storing, by the first controller, the process image data items into a local non-volatile computer readable medium on the first controller [LO reads on: paras 12, 20, 23, 25, as above, Claim 1]; 
using, by the first controller, a process image backbone instance to provide one or more second controllers with access to the stored process image data items [LO reads on: Figs. 1, 2, paras 24, 26, as above, Claim 1].
Lo does not explicitly teach, but Enver teaches: 
... a control program configured to provide operating instructions to a production unit [ENVER reads on: para 3, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo to incorporate the teachings of Enver in the same field of endeavor of industrial automation to include a control program configured to provide operating instructions to a production unit. The motivation for doing this would have been to improve industrial automation of Lo by efficiently providing control. 

21.	As per Claim 15, Lo in view of Enver teaches: 
The method of claim 14, wherein the process image backbone instance located on the first controller [as above, Claim 14] includes 
Lo further teaches: 
a data registry comprising one or more data tags describing the process image data items stored on the first controller [LO reads on: para 8, as above , Claim 3 - The contents of the process image area are stored by the Intelligent PLC during each scan cycle on a non-volatile computer-readable storage medium. The Intelligent PLC annotates the contents of the process image area with automation system context information to generate contextualized data is a data registry comprising one or more data tags describing the process image data items stored on the first controller; paras 20, 21, 27, as above, Claim 3].

22.	As per Claim 16, Lo in view of Enver teaches: 
The method of claim 15, wherein the data registry [as above, Claim 15] comprises 
Lo further teaches: 
a data file generated upon startup of the first controller [LO reads on: para 25, "In each processing step, the Control Application 230 reads the process image, executes deployed application logic, and writes results back into the process image." - writes results back into the process image is a data file generated; para 32, "The PLC also informs the up and down-stream automation cells about the starting and completing of the current task."].

23.	As per Claim 17, Lo in view of Enver teaches: 
The method of claim 15, wherein the data registry [as above, Claim 15] comprises 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

24.	As per Claim 18, Lo in view of Enver teaches: 
The method of claim 15, further comprising: using the process image backbone instance [as above, Claim 15] to 
The remainder of the Claim rejected under the same rationale as Claim 6 above.

25.	As per Claim 19, Lo in view of Enver teaches: 
The method of claim 18, wherein the multicast message or the broadcast message [as above, Claim 18] is 
The remainder of the Claim rejected under the same rationale as Claim 7 above.

26.	As per Claim 20, Lo in view of Enver teaches: 
The method of claim 14, wherein the process image backbone instance provides access to the stored process image data items [as above, Claim 14]
Lo does not explicitly teach, but Enver further teaches: 
using a publish-subscribe messaging pattern to transmit the process image data items to the one or more second controllers [ENVER reads on: para 141, as above, Claim 10].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include using a publish-subscribe messaging pattern to transmit the process image data items to the one or more second controllers. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. 

27.	As per Claim 21, Lo in view of Enver teaches: 
The method of claim 14 [as above, Claim 14], further comprising: 
The remainder of the Claim rejected under the same rationale as Claim 13 above.

28.	As per Claim 22, Lo teaches: 
A method for accessing local process image data stored on devices in an industrial production environment [LO reads on: Abstract, Fig. 1, para 1, as above, Claim 1], the method comprising: 
receiving, by a computing device, a data registry comprising one or more objects semantically describing process image data items stored on a controller in the industrial production environment [LO reads on: paras 8, 20, 21, 27, as above, Claim 3], 
generating, by the computing device, a request for a process image data item using the data registry [LO reads on: para 8, as above, Claim 1; para 30, "This API may include functions such as querying historical controller data, setting alerts based on production device activity, and contextualizing controller data with high-layer data. The API may also be used to network individual Intelligent PLCs together, thereby creating a network of controllers which can enhance their processing of data by sharing information such as contextual data regarding their respective connected production devices." - querying is a request]; ... 
Lo does not explicitly teach, but Enver teaches: 
... transmitting, by the computing device, the request to the controller via a network connecting the controller and the computing device [ENVER reads on: para 107. "In another embodiment, at least a portion of the data analytics communication network 112 may be implemented alongside of or mostly parallel to traditional process control communication networks, as shown in FIG. 2B. In FIG. 2B, the process plant 5 includes various process control devices or components that are communicatively connected to a traditional process control communication network, e.g., to assist in controlling one or more processes within the plant 5. Three of such process control devices/components each have a respective DDE 102f, 102g, and 102h embedded therein are associated therewith, and each of the DDEs 102f-102h is communicatively connected to the data analytics network 112."; para 109, "Irrespective of the implementation of the data analytics network 112, though, the data analytics network 112 intersects with traditional process control communication networks at devices or nodes within the process control system 5 that communicate information to other devices or nodes within the process control system 5 via traditional process control communication networks and in which distributed data engines are embedded (e.g., data engines 102a, 102b, 102f, 102g, 102h), and/or by virtue of distributed data engines that are connected to traditional process control communications networks for the purposes of having a window to the data being transmitted thereon (e.g., data engine 102c)."; para 136, "Each of the big data appliance request servicers 165 is configured to access time-series data and/or metadata that is stored in the big data appliance storage area 155, e.g., per the request of a requesting entity or application such as a local or remote data analytics application, a user interface application, or another application."]; and 
receiving, by the computing device, the process image data item from the controller via the network in response to the request [ENVER reads on: para 136, "In another example, a big data appliance request servicer 165 may retrieve data stored within the local big data appliance storage area 155 per the request of a remotely executing data analytics application. .. In some embodiments, a standardized query format may be used to access data in any of the these data sources."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo to incorporate the teachings of Enver in the same field of endeavor of industrial automation to include transmitting, by the computing device, the request to the controller via a network connecting the controller and the computing device; and receiving, by the computing device, the process image data item from the controller via the network in response to the request. The motivation for doing this would have been to improve industrial automation of Lo by efficiently providing control. 

29.	Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. in view of Enver in further view of Maturana et al. (US Patent Publication 20150277404 A1 - hereinafter Maturana).

30.	As per Claim 11, Lo in view of Enver teaches: 
The system of claim 10, wherein the messaging component [as above, Claim 10] comprises 
Lo does not explicitly teach, but Enver further teaches: 
... publishing process image data items for receipt by subscribing controllers [ENVER, below],  ... 
... associated with a particular process image data item [ENVER reads on: para 141, as above, Claim 10].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include publishing process image data items for receipt by subscribing controllers .. associated with a particular process image data item. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. 
Lo in view of Enver does not explicitly teach, but Maturana teaches: 
... one or more queues [MATURANA, below] for ... 
... wherein each queue [MATURANA reads on: Fig. 9, PRIORITY QUEUES 904; Fig. 10, COLLECTION SERVICES COMPONENT 1002, compressed data file 1012, MSG QUEUING 1014, QUEUE PROCESSING COMPONENT 1004; para 78, "Collection services component 1002 of cloud agent 940 implements collection services that collect device data, either from data concentrator's associated data storage (e.g., via an SQL query) or directly from the devices themselves via a common industrial protocol (CIP) link or other suitable communication protocol. For example, to obtain data from data concentrator 928, collection services component 1002 may periodically run a data extraction query (e.g., an SQL query) to extract data from data storage 936 associated with data concentrator 928. Collection services component 1002 can then compress the data and store the data in a compressed data file 1012. Queue processing services executed by queue processing component 1004 can then read the compressed data file 1012 and reference a message queuing database 1014, which maintains and manages customer-specific data collection configuration information, as well as information relating to the customer's subscription to the cloud platform and associated cloud services. Based on configuration information in the message queuing database 1014, queue processing component 1004 packages the compressed data file 1012 into a data packet and pushes the data packet to the cloud platform."] is  ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the teachings of Maturana in the same field of endeavor of industrial automation to include one or more queues .. wherein each queue (is associated with a particular process image data item). The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. See Maturana, paragraph 31, "Industrial controllers and their associated I/O devices are central to the operation of modem automation systems.".

31.	As per Claim 12, Lo in view of Enver teaches: 
The system of claim 10, wherein the messaging component [as above, Claim 10] comprises 
Lo does not explicitly teach, but Enver teaches: 
... publishing process image data items for receipt by subscribing controllers [ENVER, below], ... 
... associated with a particular type of process image data item [ENVER reads on: para 141, as above, Claim 10]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the further teachings of Enver in the same field of endeavor of industrial automation to include publishing process image data items for receipt by subscribing controllers .. associated with a particular type of process image data item. The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. 
Lo in view of Enver does not explicitly teach, but Maturana teaches: 
... one or more queues [MATURANA, below] for ... 
... wherein each queue [MATURANA reads on: Figs. 9, 10, para 78, as above, Claim 11] is ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Lo in view of Enver to incorporate the teachings of Maturana in the same field of endeavor of industrial automation to include one or more queues .. wherein each queue (is associated with a particular process image data item). The motivation for doing this would have been to improve industrial automation of Lo in view of Enver by efficiently providing control. 

Conclusion

32.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bliss et al. (US Patent Publication  20120054650 A1) describes an automated configuration of operator interfaces in an industrial control system.
Eguchi et al. (US Patent Publication 20180259929 A1) describes a configuration capable of maintaining cyclic execution of a control operation and storing data according to an execution cycle of the control operation.

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                 
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623